PER CURIAM.
We reverse the appellant’s sentence as a habitual offender. The trial court failed to make the findings mandated by the statute. Rolle v. State, 586 So.2d 1293 (Fla. 4th DCA 1991); § 775.084(1)(a), Fla.Stat. (1989).
We do not address appellant’s contention that the statute violates the single subject rule of the Florida constitution as the offense in question predated the amendment of the statute. Additionally, we note that the issue was apparently not raised before the trial court.
HERSEY, STONE and GARRETT, JJ., concur.